--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Exhibit 10.9

 
 
[chq.jpg]

 
AGREEMENT


between


CHAUTAUQUA AIRLINES, INC.


and


THE FLIGHT DISPATCHERS


in the employ of


CHAUTAUQUA AIRLINES, INC.


as represented by


TRANSPORT WORKERS UNION OF AMERICA, AFL-CIO




[cg385.jpg]





June 1, 2007  -  June 1, 2012


Signed June 20, 2007







--------------------------------------------------------------------------------




 
 TABLE OF CONTENTS


 

Section             Title Page       1. Recognition and Scope  4       2.
Definitions  7       3. Compensation  9       4. Work Schedules and Vacations  
11       5. Seniority 14       6. Training 16       7. Sick Leave  17       8.
Probation  18       9. Leave of Absence  19       10. Benefits 20       11.
Furlough and Recall 21       12. Grievance Procedures  23       13. System Board
of Adjustment  26       14. Union Security  30       15. General  37       16.
Filling of Vacancies  40       17. Vacation 42       18, Duration 44

 
 


-2-

--------------------------------------------------------------------------------



AGREEMENT


between


CHAUTAUQUA AIRLINES


and


FLIGHT DISPATCHERS


in the employ of


CHAUTAUQUA AIRLINES


as represented by


TRANSPORT WORKERS UNION OF AMERICA, AFL-CIO


This Agreement is made and entered into in accordance with the provisions of
Title II of the Railway Labor Act, as amended by and between CHAUTAUQUA
AIRLINES, hereinafter known as the “Company”, and the FLIGHT DISPATCHERS in the
service of CHAUTAUQUA AIRLINES, who are represented by the TRANSPORT WORKERS
UNION OF AMERICA, AFL-CIO, hereinafter known as the “Union”.  In making this
Agreement, the Company and the Union and the represented employees recognize
their duty, individually and collectively, to comply and cooperate with the
intent and purpose of this Agreement.



-3-

--------------------------------------------------------------------------------



SECTION 1


RECOGNITION AND SCOPE


A.  Recognition


The Union is recognized by the Company, in accordance with the National
Mediation Board Certification Case R-6673 dated July 22, 1999, as the duly
designated and authorized bargaining agent with respect to rates of pay, rules
and working conditions of Flight Dispatchers in the employ of the
Company.    “Company” includes Chautauqua Airlines, Inc., Republic Airlines,
Inc., and Shuttle America, Inc., so long as they remain subsidiaries of Republic
Airways Holdings, Inc.




B.  Scope


It is understood and agreed that all dispatch functions as detailed in Section
II (Definitions) of this Agreement as well as, at a minimum, in the Chautauqua
Airlines, General Policies Manual, Revision 14, dated 20Jul00, will be performed
by the employees covered under this Agreement and in accordance with the terms
and conditions of this Agreement. It is specifically understood that the scope
of this work includes all FAR Part 121 flying by pilots on the Chautauqua Pilots
System Seniority List, performed in accordance with the terms and conditions of
their Agreement, with the exception of training and delivery flights.
 
.

1.  
Flight Dispatchers performing dispatch functions for Chautauqua, Republic and
Shuttle America are covered by the Agreement.



2.  
Rates of pay and working conditions shall apply to such Flight Dispatchers as
set forth in the collective bargaining agreement.





C.  Operational efficiency


The purpose of this Agreement is, in the mutual interest of the Company and of
the employees, to provided for the operation of the services of the Company
under methods which will further, to the fullest extent possible, the safety of
air transportation, the efficiency of operation, and the continuation of the
employment under conditions of reasonable hours, proper compensation, and
reasonable working conditions.  It is recognized by this Agreement to be the
duty of the Company and the employees, to cooperate fully both individually and
collectively.
 


D.  Management Rights


The rights of ownership, the management of the Company and the direction of the
working forces, including the right to hire, promote, demote, discharge and
discipline for cause, transfer, layoff, and recall, the right to direct, plan
and control operations, and to establish work schedules, and the right to
determine the type of work to be performed, and the right to introduce new and
improved methods, equipment or facilities, and to change existing methods,
equipment and to determine the location of the Company’s facilities, and the
right to lease facilities or equipment, and the right to establish or change
Company rules, and in general to maintain discipline and efficiency, are vested
exclusively with the Company so long as the exercise of such rights shall not be
in conflict with the specific provisions of this agreement.
 

 
-4-

--------------------------------------------------------------------------------




E.  No strike/lockout


It is the intent of the parties of this Agreement that the procedure set forth
herein and in the Railway Labor Act, as amended, for the resolution of disputes
shall serve as a means of peaceable settlement of all disputes that may arise
between them and that, therefore:


 
1.
The Company shall neither cause nor permit any lockout of employees covered
hereunder during the life of this Agreement; and



 
2.
Neither the Union nor the employees covered hereunder, both individually and
collectively, shall authorize, cause, sanction or engage in any strike against
the Company, illegal picketing of the Company’s premises, slowdown, sit-down,
walk-off, work stoppage, or curtailment of work of any kind, during the life of
this Agreement.





F.  Supervisor qualification shifts/operational emergencies


It is understood and agreed that, in order to maintain their proficiency,
qualified supervisors may be scheduled up to twenty (20) hours per year to
perform the functions of a Flight Dispatcher.  Qualified supervisors may also
perform the functions of a Flight Dispatcher in the event of an operational
emergency.  Supervisors may not be used to avoid the payment of overtime.


It is further understood and agreed that qualified supervisors and other
employees may assist in performing the functions of a Dispatch Coordinator
necessary to complete a particular operation.  Supervisors may not be used to
avoid the payment of overtime.




G.  Merger


In the event of a merger of airline operations between the Company and another
air carrier, where the Company is the surviving entity, the following shall
apply:


 
1.
If the employees of both carriers are represented by the TWU, the seniority
lists of the two groups shall be merged in accordance with the TWU/TWU AIRLINE
MERGER POLICY.

 
 
 
 
-5-

--------------------------------------------------------------------------------



 

  2.
If the employees of the other air carrier are represented by a different union,
or are unrepresented, then:

    a. The seniority lists of the two groups shall be merged in accordance with
Sections 3 and 13 of the Allegheny-Mohawk Labor Protective Provisions, and

   
b. The representative of the merged group shall be determined in accordance with
NMB rules and procedures.

 
 
 
-6-

--------------------------------------------------------------------------------



 
SECTION 2


DEFINITIONS


1.
The term “employee” shall mean an employee of Chautauqua Airlines, Inc., who is
covered by this Agreement.



2.
The term “Dispatch Coordinator,” as used herein, shall mean an employee selected
by the Company who may perform the duties of a Flight Dispatcher and, in
addition, is the lead Flight Dispatcher on Duty.  This position is responsible
for coordinating the day to day activities of flight dispatch with the
appropriate departments, government agencies, and other effected parties, as
applicable.  This position will also have the responsibility of assuring that
shift opening and closing procedures are completed, a shift turnover log is
filled out and other responsibilities, as designated by the Company, are
completed.



3.
The term “Flight Dispatcher,” as used herein, shall mean an employee who has
been designated as such by the Company and holds a currently effective Aircraft
Dispatcher’s Certificate, who is regularly assigned to be responsible for
operational control concerning the dispatch, release and movement of Company
aircraft.



4.
The term “Check Dispatcher,” as used herein, shall mean an employee who has been
designated as such by the Company to perform FAA-mandated competency checks of
the Flight Dispatchers.



5.
The term “Relief Flight Dispatcher,” as used herein, shall mean a Flight
Dispatcher who holds a permanent position and who is required to work other than
the normal work cycle on a pre-planned basis to cover known open time and in
order to provide qualified relief for Flight Dispatchers for vacation,
qualification trips and training, and any other abnormality as agreed to by the
Union on a non-precedent setting case by case basis.



6.
The term “special assignment,” as used herein, shall mean the assignment of
Flight Dispatcher to duties in lieu of regular Flight Dispatcher activities, but
such assignment must be directly related to the dispatch function as outlined in
Section Sixteen, B.



7.
The term “work cycle,” as used herein, shall mean the basic rotation of work
days and regular days off established for the quarterly work period, prior to
overlay of such factors as vacations, qualification flights, training, relief
schedules, etc.



8.
The term “bid line” as used herein, shall mean the specific assignment of
individual employees by calendar quarter to a work cycle, adjusted for such
factors as vacations, qualification, training relief schedules, etc.  The bid
lines shall be subject to quarterly bidding procedures.

 
 

 
-7-

--------------------------------------------------------------------------------


9.
The term “Work Schedule,” as used herein, shall mean a cycle of workdays and
days off, developed by the Company, to which an individual Flight Dispatcher is
assigned.



10.
Wherever the term “Flight Dispatcher” appears in this Agreement, the provisions
of the paragraph in which it appears shall apply to Dispatch Coordinators,
Flight Dispatchers, Check Dispatchers and Relief Flight Dispatchers, unless
otherwise stated.

 

 
-8-

--------------------------------------------------------------------------------


 

 
SECTION 3
 
 COMPENSATION

 


A.  
Minimum Rates of Pay per Hour



Longevity
June 1, 2007
June 1, 2008
June 1, 2009
June 1, 2010
June 1, 2011
Hire date
14.22
14.58
14.94
15.32
15.70
1 Year
14.88
15.26
15.64
16.03
16.43
2 Years
15.62
16.01
16.41
16.82
17.24
3 Years
16.23
16.63
17.05
17.47
17.91
4 Years
16.80
17.22
17.65
18.09
18.54
5 Years
17.41
17.85
18.29
18.75
19.22
6 Years
18.08
18.54
19.00
19.47
19.96
7 Years
18.92
19.39
19.88
20.37
20.88
8 Years
19.29
19.78
20.27
20.78
21.30
9 Years
19.69
20.18
20.69
21.20
21.73
10 Years
20.08
20.58
21.09
21.62
22.16
11 Years
20.60
21.12
21.65
22.19
22.74
12 Years
 
21.70
22.24
22.80
23.37
13 Years
     
23.42
24.01



Any Flight Dispatcher(s) currently on the Chautauqua Flight Dispatcher Seniority
List whose pay falls below that of any newly-hired Flight Dispatcher(s) that is
(are) brought in above minimum salary levels outlined above, shall have his/her
pay rate adjusted to that of the newly hired Flight Dispatcher (s).


Employees with more than twenty (20) years of active service will receive
premium pay as follows: $.50 per hour per year to a maximum of $2.50.


B.
Overtime



 
1.
Overtime will be at time and a half (1.5 times a Flight Dispatcher’s applicable
hourly rate) when a Flight Dispatcher’s time worked (including vacation and sick
time) is in excess of eighty (80) hours within a single pay period.



 
2.
In the event that the Company is unable to cover an open shift with overtime,
the Company reserves the right to assign the shift to the most junior,
available, qualified Flight Dispatcher.

     

C. Holiday Pay      

     

  1. Holidays eligible for holiday pay are those identified in the most current
Republic Airways Holdings Associate Handbook.



 
 


 
 
-9-

--------------------------------------------------------------------------------


 
2. All Flight Dispatchers will receive eight (8) hours of straight time pay on
the holidays listed in paragraph C1 of this Section.

 
  
3. Flight Dispatchers who work on the holidays designated above will, in
addition to the pay provided for in paragraph C2, be compensated at the rate of
1.5 times their hourly rate for all hours worked on the holiday.



D.
Override for Dispatch Coordinator



A Flight Dispatcher shall receive an override as follows  while working the
Dispatch Coordinator position:
 


June 1, 2007
June 1, 2008
June 1, 2009
June 1, 2010
June 1, 2011
4.50
4.75
5.00
5.00
5.00

 



E. On-The-Job Training Pay       Flight Dispatchers who perform on-the-job
training of new, unqualified Flight Dispatchers shall be compensated at a rate
$2.00 per hour higher than their current salary while performing such training.
    F. Check Dispatcher Qualification       Effective on the date of signing, a
Flight Dispatcher qualified as a Check Dispatcher shall receive an override of
$4.00 per hour while performing Flight Dispatcher competency checks.

   
G.  
Discretionary Bonus Program



1.  
Dispatchers will participate in the Company Discretionary Bonus Program.

   

2.  
Should the Company not pay a discretionary bonus for any year during the term of
this agreement, the Union may reopen the Agreement, on the subject of wages
only, by giving notice to the Company within 90 days of the notice that bonuses
will not be paid.














-10-

--------------------------------------------------------------------------------





SECTION 4


WORK SCHEDULES


A.         Work Schedules


1.  
Work Schedules, designated as either fixed or relief, are based on days on and
days off and are determined and planned by the Company in accordance with the
provisions outlined below. Fixed work schedules, once established shall not be
changed except as provided in this agreement.

2.  
The Company and Union will establish a work schedule committee and meet to
discuss the schedules before they are posted

3.  
Work schedules for Chautauqua, Republic and Shuttle America will be separately
maintained and awarded/assigned





B.
Position Bidding



1.  
Bidding will be separate for Dispatchers and Coordinators. This will include
regular shift bids.

2.  
Each group will follow the same work cycle and bidding procedures.

3.  
Dispatchers and Coordinators will have a separate bid sheet and will be awarded
positions based on seniority as reflected on the Chautauqua master seniority
list.

4.  
The coordinator position will be filled by those Dispatchers that bid on the
position and who meet the qualifications and standards set by the Company.  If
there are no qualified bidders the junior qualified Dispatcher will be assigned
the position.

5.  
Once assigned a Coordinator position the Dispatcher must remain in the position
for a minimum of one year and provide 120 days notice of his/her desire to bid
out of the position.

6.  
If a Dispatcher is denied a Coordinator position, the Company must give the
reason/s for such denial in writing.

 
 

C. Fixed Work Schedules    

 
1.
Work Cycles which are fixed in nature shall be composed of four (4) consecutive
workdays followed by three (3) consecutive days off.  The Company may publish up
to 10% of fixed work schedules with five consecutive workdays followed by two
consecutive days off. . By mutual agreement with the Company each carrier’s
Membership may elect to change their fixed work cycle by a vote at the request
of the Union.

 

 
-11-

--------------------------------------------------------------------------------




 
2.
Workdays within a four / three fixed work cycle shall be planned as ten (10)
hour shifts (inclusive of shift overlap) and eight hour shifts within a five/two
fixed work cycle.



 
3.
For the purpose of bidding a fixed work cycle, a proposed Work Schedule shall be
published a minimum of forty-five (45) days in advance of each semi-annual bid
period.  Fixed work cycles will be in effect for 6 month periods.  The
semi-annual bid periods will run April through September and October through
March.

     

  4. The awards of bid lines for the fixed Work cycles shall be posted a minimum
of thirty (30) days before each respective six (6) month bid period.

 
D.
Relief Work Schedules



      1.  
Relief Work Schedules shall be composed of a mixture of variable days on and
variable days off, but shall not exceed one-hundred and sixty (160) hours in a
four week period and the Company shall strive to create as many 4/3 work cycles
as possible.



      2.  
In the event that operational requirements necessitate, the company may, with
fourteen (14) days prior notice, add a bid line (or bid lines) that does not
follow the basic work cycle outlined in Section 4 (A). The basic work cycle and
schedule for this (these) line(s) shall be five (5) days of work, with no shift
scheduled for more than eight hours (8), followed by two (2) days off.



      3.  
For the purpose of bidding a relief Work Cycle, a proposed Work Schedule shall
be published a minimum of fourteen (14) days in advance for the following two
(2) calendar months.  Bid periods will begin at the start of February, April,
June, August, October and December.



      4.  
The awards of bid lines for the relief Work Cycles shall be posted a minimum of
seven (7) days before the first day of the following two month bid period.

 
   
 

 E. Ratio of Fixed and Relief Lines

 
1.  
A minimum of fifty (50) percent of the bid lines within the department shall be
fixed lines as outlined in this Section.



2.  
A maximum of fifty (50) percent of the bid lines within the department may be
relief lines as outlined in this Section.

 

F. Schedule start time changes

-12-

--------------------------------------------------------------------------------



 
1.  
Start times will be set + or – 1 (one) hour for the initial fixed work schedule
bid. (e.g. a 4 am shift may start between 3 am and 5 am).  Start times are
subject to adjustment every two months during the semi-annual bid period.



2.  
Nothing in this Section will prevent the Company from changing a Flight
Dispatcher’s Work Schedule to accommodate assigned classroom training or
specific familiarization flights assigned by the Company.  There must be a
minimum ten (10) hour break between work assignment and training and training
and other assignments.



3.  
Shift start times may be rotated as outlined in F. 1. above, but there shall not
be more than one change creating two different shift start times within a five
(5) day period.  The Company shall endeavor to publish consistent rotation of
shift start times for the work schedules developed for bidding and the work
schedules published.  Such rotation is subject to change by the Company in
accordance with F. 1. above.



G.
Schedule Evaluation Meeting



1.  
A meeting between the Company and the Union shall be held annually, in order to
evaluate the flexibility and feasibility of revising the items contained in
Paragraphs A through D above.



2.  
Any change to such items must be agreed to by both the Company and the Union and
revised by Letter of Agreement.



H.
Extraordinary Circumstances



 
If, due to an extraordinary event, changes are necessary to the fixed or relief
work schedules that have already been awarded, the Company will meet with the
Union to seek input as to how best implement a re-bid.



I.  
Overtime Bidding



 
In awarding/assigning overtime the following will be considered:



 
Timing

 
Position status

 
Seniority

 
Equalization



 
** The Union and Company will meet to determine implementation of the overtime
procedures

 
 


-13-

--------------------------------------------------------------------------------





SECTION 5


SENIORITY


A.  Chautauqua Flight Dispatcher Seniority List


There will be one Master Seniority list maintained that includes Chautauqua,
Republic and Shuttle America Dispatchers. Such list shall be referred to as The
Chautauqua Flight Dispatcher Seniority List. A copy of the Seniority List as
agreed upon the Date of this signed agreement is attached as Appendix
A.  Dispatch employees holding an Aircraft Dispatcher Certificate shall be
placed on the Chautauqua Flight Dispatcher Seniority List in order of their hire
date as a Flight Dispatcher.  Should two (2) or more employees have the same
seniority date, they shall be placed on the Chautauqua Flight Dispatcher
Seniority List in order of their birth date with the oldest being listed first.


B.  Accrual


Seniority shall continue to accrue until such time as the employee separates
from the Company or as otherwise provided in this Agreement.


C.  Dispatch Management


Dispatch Management shall be listed on the Chautauqua Flight Dispatcher
Seniority List in order of their hire date into a Flight Dispatcher position.


D.  Management Seniority


Managers shall continue to accrue seniority for a period of one year while in a
managerial position. Managers on the seniority list as of the date of signing
will continue to accrue seniority for a period of one year.  After the one year
Managers shall retain their accrued seniority but shall no longer accrue
additional seniority.


E.  Displacement Protection


No Flight Dispatcher on the Chautauqua Flight Dispatcher Seniority List shall be
displaced or furloughed as the result of any manager or supervisor returning to
a dispatch position.


F.  Managerial Exemption


Dispatch management shall not be entitled to utilize the provisions of Sections
12 or 13 of this Agreement.  This shall apply to both discipline and contract
interpretation issues.

-14-

--------------------------------------------------------------------------------



G.  Posting
1.  
The Company shall update and distribute the Chautauqua Flight Dispatcher
Seniority List twice annually to the Union and post for all Flight Dispatchers
by the 15th of January and July of each year.



2.  
The Company shall provide the Section Chair with the names, employee numbers and
hire dates of each new Flight Dispatcher at the beginning of classroom training.



H. 
Loss of Classification Seniority



1.  
A Flight Dispatcher who voluntarily transfers to a position outside the Flight
Dispatch or SOC department shall be removed from the seniority list and forfeit
all seniority rights under this agreement.



2.  
A Flight Dispatcher whose employment with the Company is permanently severed
shall forfeit his seniority rights and that Flight Dispatcher’s name shall be
removed from the seniority list.  Such circumstances include, but are not
limited to, resignation, discharge for cause, retirement, failure to return to
active service following a furlough or leave of absence, or other reasons
provided for in this Agreement.




-15-

--------------------------------------------------------------------------------





SECTION 6


TRAINING


A.  Required Training


For the purposes of training only, a Flight Dispatcher working a fixed work
cycle may be moved off his/her fixed rotation with a minimum of ten (10) days
notice. . The Company is required to notify the employee as soon as the training
is scheduled but no less than 10 (ten) days prior to the beginning of training.
Training (including Competency Check) shall normally be scheduled on a
dispatchers regular work schedule.  Flight Dispatchers in their grace month late
may be assigned to attend training on their days off provided that such training
shall not result in a Flight Dispatcher being scheduled for more than six (6)
consecutive days. Pay for training accomplished on days off shall be compensated
at the overtime rate.


B.  Route Familiarization Flights


Route familiarization (FAM Ride) shall normally be accomplished on scheduled
workdays. A Dispatcher may elect to accomplish the FAM ride on days off and be
compensated at the overtime rate. If the FAM ride has not been accomplished or
scheduled by the 15th day of the Month the dispatcher may be assigned to
accomplish the FAM ride on a day off.   FAM rides will be listed as Must-Ride.
In the unlikely event the FAM sequence is disrupted, the Dispatchers will be
listed as a positive space/must ride passenger on the first available code share
back to the point of origin within the guidelines of the code share partner
travel agreement.  The Company shall provide hotel accommodations, when
applicable, and paid expenses in accordance with Company Policy.


C.  Check Dispatchers


Flight Dispatchers assigned by the Company as a Check Dispatcher during a shift
shall receive additional compensation as set forth in Section 3E of this
Agreement.








-16-

--------------------------------------------------------------------------------


 


SECTION 7


SICK LEAVE


A.  Paid Sick Time


Flight Dispatchers shall receive paid sick time in accordance with the
provisions of the current Republic Airways Associates Handbook in effect but no
less than listed in this section.


B.  Sick Pay Bank


The maximum six-hundred sixty (660) hour Sick Pay Bank may be accrued pursuant
to the table below.  The maximum sick bank is divided into accounts of
three-hundred sixty (360) and three-hundred (300) hours.  Only after accruing
the maximum three-hundred sixty hours (360) in the first account may an employee
begin accruing toward the maximum three-hundred (300) hours in the second
account.  The three-hundred (300) hour account may be used only for major,
long-term illness or injury (i.e. longer than thirty (30) calendar days), and
then only after the three-hundred sixty (360) hour regular account has been
exhausted.  Upon retirement, employees are entitled to be paid for all accrued
but unused Sick Pay Bank hours.


Years of Service
Pay Period Accrual
Annual Accrual
     
1st Year
.92 Hours
24 Hours
2nd Year
1.54 Hours
40 Hours
3rd Year
1.85 Hours
48 Hours
4th Year
2.15 Hours
56 Hours
5th Year
2.77 Hours
72 Hours
     




 



-17-

--------------------------------------------------------------------------------



SECTION 8


PROBATION


A.  Probation


An employee shall be on probation for his/her first six (6) months of active
service with the Company as a Flight Dispatcher.


B.  Adjustments to Length


Time off due to sickness, injury, leave of absence, furlough or discipline will
not be counted toward completion of the active service requirement for
completion of an employee’s probationary period.


C.  Applicability


A Flight Dispatcher on probation shall not be entitled to utilize the grievance
and/or System Board procedures of this Agreement for any disciplinary action,
including discharge.  In any case, should a Flight Dispatcher on probation be
afforded a grievance or System Board hearing, by law or otherwise, the Company
shall not be required to prove “just cause” in any disciplinary or discharge
grievance or System Board hearing.





-18-

--------------------------------------------------------------------------------







SECTION 9


LEAVE OF ABSENCE


A.  Leave of Absence


When requirements of service will permit, an employee hereunder may be granted a
leave of absence in accordance with Company policy, as stated in the current
Associates Handbook in effect.





-19-

--------------------------------------------------------------------------------







SECTION 10


BENEFITS


A.  Benefits


Flight Dispatchers shall be provided a minimum level of coverage as stated in
the current Republic Airways Associates Handbook in effect.







-20-

--------------------------------------------------------------------------------







SECTION 11


FURLOUGH AND RECALL


A.  Involuntary Furlough


 
1.
The Company shall notify the Union prior to official announcement and
implementation of a furlough of Flight Dispatchers.



 
2.
In the event of a furlough, Flight Dispatchers will be furloughed in inverse
order of seniority from the Chautauqua Flight Dispatcher Seniority List.



 
3.
The Company shall provide fifteen (15) days notification of furlough or pay in
lieu thereof, except in case of emergency, act of God, or where there is no work
because of a labor dispute, or other circumstances over which the Company has no
control.



 
4.
A furloughed Flight Dispatcher shall retain all seniority and longevity accrued
prior to the time of furlough for a period not to exceed five (5) years.  He/She
shall continue to accrue seniority but not longevity while on furlough.  At the
time of furlough, Flight Dispatchers must provide the proper contact information
to Flight Operations management.



 
5.
A furloughed Flight Dispatcher shall retain medical coverage, as provided prior
to furlough, for a period of sixty (60) days following the date of
furlough.  Flight Dispatchers with less than 24 months of service at the time of
furlough shall be responsible to pay the employer portion of the medical cost
during the sixty (60) day period.



 
6.
Flight Dispatchers on furlough for less than thirty (30) days shall continue to
accrue longevity for benefit and pay purposes during the period on furlough.



 
7.
Flight Dispatchers who remain on furlough at the end of five (5) years from the
effective date of the furlough shall be released from employment with Chautauqua
Airlines, and their names shall be deleted from the Chautauqua Flight Dispatcher
Seniority List.



B.  Recall


 
1.
The Company shall notify the Union prior to official announcement and
implementation of a recall of Flight Dispatchers.



 
2.
Flight Dispatchers shall be recalled in order of seniority from the Chautauqua
Flight Dispatcher Seniority List.

 
 
-21-

--------------------------------------------------------------------------------



 
 
3.
A written recall notice shall be sent to each Flight Dispatcher entitled to
recall to the last address provided to the Company.  A Flight Dispatcher shall
be given fifteen (15) days from his/her receipt of the notice of recall to
return to duty, and must notify Flight Operations within ten (10) days from the
date of receipt of the written recall notice of his/her response to the recall
on the date specified in the recall notice.  Upon request, a recalled Flight
Dispatcher shall have the fifteen (15) day period to report for duty extended
for a period of up to an additional period of fifteen (15) days (i.e. to a
maximum of 30 days from receipt of notice of recall) should the Flight
Dispatcher need the additional time to relocate in order to resume his/her
position as a Chautauqua Flight Dispatcher.



 
4.
The Company shall make a reasonable effort to provide space available air
transportation on Chautauqua aircraft to Flight Dispatchers being recalled.



 
5.
If the Company is unable to contact a furloughed Flight Dispatcher for recall or
if the Flight Dispatcher fails to notify the Company of his/her response by the
deadline date, the Company will consider the Flight Dispatcher to have
voluntarily resigned his/her employment with Chautauqua Airlines, Inc.



 
6.
Flight Dispatchers on furlough shall retain recall rights for up to five  (5)
years from the date of furlough and thereafter shall be released from full-time
employment with Chautauqua Airlines, Inc.





C.           Severance


 
1.
In the event of a reduction in force or when the Company decides to close a
station, Flight Dispatchers at that station, with at least one (1) year of
service as a Flight Dispatcher, who decide not to transfer to another station
will receive eighty (80) hours of severance pay, at the employee’s current
hourly rate.



 
2.
In addition to the eighty (80) hours outlined in A. above, Flight Dispatchers
shall receive additional hours of severance pay in accordance with the schedule
below:



 
Yrs. of Service
Number of Additional Hrs. For Each Yr. of Service
For Years 1-10
Eight (8) Hours
For Years 11-15
Sixteen (16) Hours
For Years 15+
Twenty-Four (24) Hours

 
 
 
 
 






-22-

--------------------------------------------------------------------------------




SECTION 12


GRIEVANCE PROCEDURES


 
A.
A grievance is defined as a claim or dispute by an employee or group of
employees covered by this Agreement concerning the interpretation and/or
application of the Agreement or disciplinary or discharge action taken against
the employee.



B.         Grievances Other Than Those Involving Discipline and Discharge


Pre-grievance Discussion


Any employee covered by this Agreement who believes that he/she has a grievance
concerning the meaning or application of the terms of the Agreement shall,
within fifteen (15) days after the employee has, or reasonably should have had,
knowledge of the matter giving rise to the grievance, request an informal
discussion with the Dispatch Manager, or his/her designee to attempt to resolve
the dispute. The employee shall present his/her grievance in person. The
Dispatch Manager, or designee, shall meet with the employee within ten (10) days
of receiving a request for a discussion. The employee is permitted to have
present a Union representative of his/her choice at the meeting.
 
Step 1


Should the result of the pre-grievance discussion be unsatisfactory to the
employee or should the discussion fail to take place within the ten day period,
the employee may file a grievance in writing to the Director of System
Operations Control. Such grievance shall be filed within ten (10) days of the
pre-grievance discussion deadline. The written grievance shall include a
statement of the facts of the grievance and list the section(s) of the Agreement
that relate to the dispute. The Director of System Operations Control, or
designee (a person other than the person who conducted the pre-grievance
discussion), shall investigate the grievance and provide a written response
within fifteen (15) days of receipt of the grievance. Should the employee find
the decision of the Director of System Operations Control, or designee,
unsatisfactory, the grievance may be appealed to Step 2. The appeal to Step 2
shall be made in writing within thirty (30) days of the employee's receipt of
the Step 1 decision.


Step 2


Representatives for the Union and the Company shall meet once each calendar
quarter to discuss and attempt to resolve all grievances appealed to Step 2. All
 
 
 
-23-

--------------------------------------------------------------------------------



 

    resolutions of grievances at Step 2 shall be final and not subject to
further appeal.  Should the Union and Company representatives be unable to reach
agreement on a resolution to a grievance, the Union may appeal the grievance to
the Chautauqua Dispatchers' System Board of Adjustment within sixty (60) days of
the Step 2 meeting in accordance with the procedures set forth in Section 15 of
the Agreement.

     

  C.     Grievances Involving Discipline and Discharge

     

    Step 1

     

    All actions by the Company concerning the discipline or discharge of an
employee covered by this Agreement shall be confirmed in writing to the employee
with a copy of such written confirmation supplied to the Union. An employee may,
within five (5) days of receipt of written confirmation of the discipline or
discharge file an appeal of the Company's action with the Director of System
Operations Control. The Director of System Operations Control, or designee,
shall investigate the facts related to the discipline or discharge and render a
written decision to the employee with a copy to the Union within fifteen (15)
days of receipt of the appeal. Should the decision of the Director of System
Operations Control, or designee, be unsatisfactory to the employee, the dispute
may be appealed by the employee to Step 2. The appeal to Step 2 shall be made in
writing within fifteen (15) days of the employee's receipt of the Step I
decision.

     

    Step 2

     

    Representatives for the Union and the Company shall meet once each calendar
quarter to discuss and attempt to resolve all grievances appealed to Step 2. All
resolutions of grievances at Step 2 shall be final and not subject to further
appeal. Should the Union and Company representatives be unable to reach
agreement on a resolution to a grievance, the Union may appeal the grievance to
the Chautauqua Dispatchers' System Board of Adjustment within sixty (60) days of
the Step 2 meeting in accordance with the procedures set forth in Section 15 of
the Agreement.

     

  D. General

     

 
 
1. All written communication required by this Section shall be either delivered
in person, with a signature and date confirming receipt, or shall be sent by
certified mail with a return receipt.



 
2. The Company shall inform an employee in advance of any meeting with such
employee that may result in discipline or discharge. Nothing herein shall be
construed to restrict the right of an employee covered by this Agreement to have
a Union Representative present during any meeting concerning discipline or
discharge.

 
 
 
-24-

--------------------------------------------------------------------------------


         



    3. All "days" as referred to in this Section are calendar days.

     

 
 
4. The time limits specified herein may be extended by mutual agreement between
the Company and the Union.


-25-

--------------------------------------------------------------------------------





SECTION 13
 
SYSTEM BOARD OF ADJUSTMENT

 
 
 



A.   Establishment and Purpose

     

    In compliance with Section 204, Title 11, of the Railway Labor Act, as
amended, there is hereby established a System Board of Adjustment for the
purpose of adjusting and deciding disputes which may arise under the terms of
this Agreement and which are properly submitted to it. This board shall be known
as the Chautauqua Dispatchers' System Board of Adjustment (hereinafter referred
to as the "Board").

     

B.   Composition of the Board

     

 
1.
The Board shall consist of one (1) member appointed by the Company and one (1)
member appointed by the Union. A third member shall be added to the Board to
serve as a neutral referee for the purpose of hearing an arbitration conducted
pursuant to this Section. The Company and the Union shall advise each other in
writing of the name, position, address and phone number of their initial
appointments to the Board and any subsequent replacement appointments.



 
2.
A Chairperson and Vice Chairperson of the Board will be selected from the Board
members. The office of Chairperson shall alternate yearly between the Company
Board member and the Union Board member, with the Chairperson position being
held by the Union-appointed Board member in even-numbered years. Whenever the
position of Chairperson is filled by a Company-appointed Board member, the
position of Vice Chairperson shall be filled by the Union-appointed Board member
and vice versa.



 
3.
Whenever the Board is convened to hear an arbitration, the Company and Union may
elect to appoint an alternate to serve as a Board member for the arbitration.



 
4.
The appointment of a neutral referee shall be by mutual agreement between the
parties from the panel described in paragraph G below or, if the parties are
unable to reach agreement, by the alternate strike method whereby each party
shall alternately strike the name of a panel member with the last remaining
panel member being the neutral referee for the subject arbitration.

     

C.   Jurisdiction of the Board

     

 
 
 
-26-

--------------------------------------------------------------------------------



 

    The Board shall have jurisdiction over and shall consider all disputes
properly submitted to it that are covered under the terms of this Agreement and
that arise through grievance out of disputed interpretations or applications of
this Agreement or that involve discipline or discharge. The jurisdiction shall
not extend to proposed changes in hours of employment, rates of compensation, or
working conditions nor shall the Board have the authority to alter the express
terms of this Agreement.

     

D.   Submission of Disputes

     

    Disputes properly submitted to the Board shall be addressed to the
Chairperson with copies to the Vice Chairperson and the Vice President-Flight
Operations. The written appeal shall include:

     

   
• The grievant's name and address,


• A statement of the question at issue,


• A summary of the facts giving rise to the grievance,


• A statement setting forth the position of the grievant,


• A statement setting forth the position of the Company,


• The relief sought, and


• A copy of the Step 2 decision.

     

E.   Convening the Board

     

    The Board will docket a grievance for an arbitration at the earliest date of
availability for the selected arbitrator but not earlier than thirty (30) days
from the date of filing with the Board Chairperson unless the parties mutually
agree to an earlier date. Arbitrations involving the discharge of an employee
shall be docketed for hearing within ninety (90) days from the date of filing
with the Board Chairperson unless the parties mutually agree to a later date.

     

F.   Decisions of the Board

     

    Decisions of the Board shall be by a majority vote and shall be final and
binding on all parties.

     

G.   Neutral Referees

 



 
-27-

--------------------------------------------------------------------------------


 
1.
The Company and the Union shall select a panel of nine (9) neutral referees
(arbitrators) who will serve as the third member of the Board for the purpose of
conducting arbitrations. The selection of the panel shall be by mutual agreement
between the Company and the Union. If the parties are unable, within sixty (60)
days from the signing of this Agreement, to agree on a full panel, the
Chairperson and Vice Chairperson of the Board shall mutually petition the
National Mediation Board and/or the American Arbitration Association for the
names of three arbitrators for each unfilled position on the panel. Upon receipt
of the names, the Company and the Union shall attempt to mutually agree on a
member from each group of three names. In the event the parties are unable to
mutually agree within ten (10) business days of receipt of the names, each
remaining open position shall be filled utilizing the alternate strike method
with each group of three names. The last remaining name in each group shall fill
the applicable open position on the panel.



 
2.
Once the panel is established, the Company and the Union may mutually agree to
change the membership of the panel at any time. Further, either the Company or
the Union may unilaterally remove a member from the panel, provided the panel
member is not serving as the neutral referee for an arbitration that has
commenced. The Company or the Union may not exercise a unilateral removal more
often than once in any six (6) month period.

     

H.   Board Records

     

    The Board shall maintain a complete record of all matters properly submitted
to it and of all findings and decisions made by it. The aforementioned "complete
record" does not necessarily include a stenographic transcript of all testimony
of all witnesses who appear before the Board.

     

I.   Hearings

 
 
1.
Arbitration hearings shall be conducted in Indianapolis, Indiana unless the
Company and the Union mutually agree to an alternate location.



 
2.
The parties should attempt to agree on a statement of issue to present to the
Board prior to the commencement of the hearing. Should they be unable to agree,
both parties shall submit their version of a statement of issue and shall
provide the other party no later than the day prior to the arbitration with a
copy of the statement of issue they intend to submit to the Board.

 
 
 
-28-

--------------------------------------------------------------------------------


 

 

  3. The parties should utilize joint exhibits whenever possible.

     

J.   General


 
1.
All members of the Board shall be free to discharge their duties in an
independent manner and witnesses shall be free to testify without fear of
recrimination by either of the parties.



 
2.
Each party will assume the expenses of its Board member, or alternate, and its
own witnesses.



 
3.
When it is mutually agreed that a stenographic transcript is to be made of a
hearing, one-half the costs shall be borne equally by each party. Should one of
the parties have stenographic transcript made, that party shall pay the complete
cost of the transcript. The other party shall, however, be provided with a copy
of the transcript upon request by paying one-half of the costs.



 
4.
Costs associated with a hearing (e.g. hearing room rental, the arbitrator's fees
and expenses) shall be borne equally by the Company and the Union.


-29-

--------------------------------------------------------------------------------







SECTION 14


UNION SECURITY


A.
Conditions



1.  
Each employee now or hereafter employed as a Flight Dispatcher under this
Agreement shall, as a condition of continued employment in such work, within
sixty (60) days following the beginning of such employment or the effective date
of this Section, whichever is later, become a member of, and thereaf­ter
maintain membership in good standing (as herein defined) in the Union, except as
provided otherwise herein. Such condition shall not apply with respect to any
employee to whom such membership is not available upon the same terms and
conditions as are generally applicable to any other member of his/her
classification, or with respect to any employee to whom membership is denied or
terminated for any reason other than the failure of the employee to tender the
dues uniformly required of other members of his/her classification as a
condition of acquiring or retaining membership.



2.  
The condition of payment shall be met if the amount due is tendered to the
Treasurer of the Union in person or is mailed to him/her within the prescribed
time limits.



3.  
For the purpose of this Section, "membership in good standing in the Union"
shall consist of the payment by the employee, not later than the last day of the
second following calendar month, of dues for each calendar month, initiation
fees and assessments (not including fines and penalties), which are uniformly
required of his/her classification as a condition of acquiring or retaining
membership.



4.  
The employee may have his/her monthly membership dues deducted from his/her
earnings as provided in paragraph B1 of this Section, or he/she may pay his/her
membership dues directly to the Union.  Initiation fees must be paid directly to
the Union.



5.  
Any employee who fails to voluntarily acquire and maintain membership in the
Union shall not be required, as a condition of continued employment, to become a
member of the Union as set out in this section.  Such employee shall be
required, beginning sixty (60) says following the beginning of employment as a
Flight Dispatcher or the effective date of this Section, whichever is later, to
pay the Union each month a service charge equal to the Union’s regular and usual
dues.  Any such employee who, subsequent to the effective date of this Section
and during the term of this Agreement, joins the Union, must thereafter maintain
his/her membership in the Union as provided in this Section.



-30-

--------------------------------------------------------------------------------




6.  
Notwithstanding any other provisions contained in this Agreement, if any person
is transferred or promoted to a position in which he/she is not covered by this
Agreement, the provisions of this Section shall be inoperative as to such
employee.  This paragraph shall not apply to an employee who is transferred or
promoted on a "Temporary" or "Acting" basis.



7.  
When any person holding seniority under this Agreement returns to a position
covered by this Agreement from furlough, leave of absence, military leave, or a
position in which he/she was not covered by this Agreement, the appropriate
provisions of this Section shall, at time of return, apply in the same manner as
if he/she had been actively employed in such position on the effective date of
this Section.



8.  
When an employee becomes delinquent by not meeting the requirements of this
Section for "membership in good standing in the Union," or paragraph 5 above,
the following procedure shall be observed.



 
(a)
The Treasurer of the Union shall notify the employee by certified mail, return
receipt requested, copy to the Company's Vice President-Flight Operations, that
the employ­ee is delin­quent in the payment of dues as speci­fied herein and
accordingly is subject to discharge as an employee of the Company.  Such letter
shall also notify the employee that he/she make the required payments within
thirty (30) calendar days of the date of mailing of the notice or be subject to
discharge under the terms of this Agreement.  If the notice above is not
received by the employee or is delayed in reaching such employee as the result
of the employee's failure to keep both the Company and the Union informed as to
his correct mailing address, no extension in the time limit specified in the
original notice is required.



 
(b)
Upon the expiration of the thirty (30) day period following the mailing of the
notice in subsection 8(a) above, if the employee still remains delinquent the
Treasurer of the Union may certify in writing to the Company's Vice
President-Flight Operations that the employee has failed to make the required
payment within the thirty (30) day grace period and is, therefore, to be
discharged.



 
(c)
Within fifteen (15) days after receipt by the Company of the Union's certified
notice in subsection 8(b) above that the employee is to be discharged, the
Company shall discharge the employee from its services for failure to pay or to
tender dues or service charges as required under this Section.



   
9.  Appeal

 
 
-31-

--------------------------------------------------------------------------------



 
 
(a)
If the employee discharged or to be discharged under this Section contends that
he/she is not properly subject to discharge under the terms of this Section
he/she may protest such action to the Chautauqua Flight Dispatcher's System
Board of Adjustment provided that such protest in writing is mailed to the Board
within (10) days after the date the employee is notified of such action.  This
protest shall be submitted in duplicate to the Chairman of the System Board of
Adjustment, with one copy to be mailed of the Vice President-Flight Operations,
at such address as he/she may from time to time designate, and the other copy to
be mailed in care of the Treasurer of the Union. The letter to the Chairman of
the Board and both copies shall be sent by registered mail, return receipt
requested. In the event no protest is so filed within the above time limits, the
action will be considered as proper and will be final and binding upon all
parties concerned. Within thirty (30) days of receipt of such a protest, the
System Board of Adjust­ment will meet and consider the dispute. A representative
of the Company, a representative of the Union, and the employee affected will be
allowed to present to the Board all evidence and argument pertinent to the
issue. Prior to the expiration of the workday following such Board meeting, the
Board will issue either a majority decision or a notice of deadlock. If a
majority decision is issued, it will be final and binding upon all parties
concerned. If a deadlock is reached, and if at the time of the deadlock the
Board cannot agree upon a neutral to sit with the Board to decide the dispute,
the Board will immediately request the National Mediation Board to appoint a
neutral, and the Board will meet with him/her at the earliest opportunity and
decide the dispute. At the meeting the Board, sitting with a neutral, a
representative of the Company, a representa­tive of the Union, and the employee
affected, will be allowed to present to the Board all evidence and arguments
pertinent to the issue. A majority decision of the Board, including the neutral,
will be issued within thirty (30) days after such meeting and will be final and
binding upon all parties concerned. The expenses and reasonable compensation of
the neutral selected as provided herein shall be borne equally by the parties to
this Agreement.



 
(b)
The provisions of Section 12 shall not apply to disputes arising under this
Section, and the provisions of this Agreement establishing a System Board of
Adjustment shall apply to such disputes except as they are superseded by the
above provisions relating to proce­dure for handling disputes.



 
(c)
The effective date of an employee's discharge under this Section will be held in
abeyance during the time that a dispute is unsettled as to whether or not the
individual is properly employed under the provisions of the Section. If a
decision is made that the employee should be discharged, the discharge shall be
effected the day following the issuance of the decision. In the event a
reduction in force occurs during such time as an employee's status is being
protested under the provisions of this Section, such employees will considered
as having seniority under this Agreement for purposes of effect­ing the
reduction.

 
 
-32-

--------------------------------------------------------------------------------



 
    10.  
Time limits specified in this Section may be extended in individual cases only,
and then only by written agreement between the Company and the Union.



    11.  
An employee discharged under the provisions of this Section shall be deemed to
have been "discharged for just cause" within the meaning of the terms of this
Agreement.



    12.  
All letters and notices provided for by this Section shall be sent by registered
mail, return receipt requested.  Such letters and notices or copies sent to the
Union shall be addressed to the Treasurer of the Union at such address as he/she
may from time to time designate.  Such letters and notices or copies sent to the
Company shall be addressed to the Company's Vice President-Flight Operations at
such address as he/she may from time to time designate.

   

    13.  
Nothing in this Section shall require the Company to terminate the employment of
any employee until the services of a qualified replace­ment are available except
that the provisions of this para­graph will not permit the Company to retain an
employee in its employment in excess of ninety (90) calendar days from the date
of the Union's notice given pursuant to the paragraph A(8)(c) of this Section.



    14.  
For the purposes of this Section, when an employee is discharged or resigns and
he/she returns more than twelve (12) months from the date of discharge or
resignation, he/she will be considered as a new employee for purposes of this
Agreement.



    15.  
Both the Union and the Company, or either of them, shall have the right at any
time, to notify individual employees directly of any provisions of this
Agreement.



    16.  
When new employees are hired or transferred into classifica­tions covered by
this Agreement the Company will furnish monthly to the Union the names,
classification, point of employment and payroll register number of such new
employees.  The Company will furnish to the Union the names, present and
previous classification, point of employment and payroll register number of all
employees who may transfer out of classifications covered by this Agreement; in
addition, the Company will furnish to the Union the names, location, payroll
register number and status of employ­ees covered by this Agreement who terminate
their payroll status for any reason, such listing will be furnished monthly.



B.  DUES CHECK - OFF


     1.  
During the life of this Agreement the Company will deduct from the pay of each
Flight Dispatcher and remit to the Union monthly membership dues or service
charges uniformly levied in accordance with the Railway Labor Act, as amended,
and the constitution and bylaws of the Union, provided such Flight Dispatcher
voluntarily executes the agreed form, which is hereinafter included in this
Agreement to be known as "check-off form," which shall be prepared and furnished
by the Union. The Company will not be required to deduct monthly membership dues
from the pay of employees covered by this Agreement unless the Company has
received a check-off form and has not received a notice of revocation thereof.

 
 
-33-

--------------------------------------------------------------------------------



 
ASSIGNMENT AND AUTHORIZATION
FOR CHECK-OFF UNION DUES


 
TO CHAUTAUQUA AIRLINES



 
I,  , hereby assign to the Transport Workers Union of America, AFL-CIO, Union
dues from any wages earned or to be earned by me as your employee and authorize
and direct you to deduct the sum of $___________ each month, which are the
monthly membership dues (or such monthly membership dues as may hereinafter be
established by the Union as dues for employees in my present or future
classification under the Agreement upon notification to the Company by the
Treasurer of the Union) from one pay check per month and to remit same to the
Treasurer of the Union. This assignment and authorization may be revoked by me
in writing after the expiration of one (1) year from this date, or upon the
termination date of the applicable collective bargaining agreement between
CHAUTAUQUA AIRLINES, and the Union in effect at the time this is signed,
whichever occurs sooner. This authoriza­tion and direction is made subject to
the provisions of the Railway Labor Act, as amended, and in accordance with
existing Agreement between the Union and the Company.



 
Employee Payroll No.



 
Job Classification



 
Department Location



 
Date



 
Signature of Employee



 
Street Address



 
City and State



2.     
When a Flight Dispatcher properly executes such check-off form, the Treasurer of
the Union shall forward the original signed copy to the Company’s Manager -
Payroll.  A check-off form must be completed in a legible manner or it will be
returned to the Treasurer of the Union for correction.  Any notice of revocation
as provided for in this Section or the Railway Labor Act, as amended, must be in
writing, signed by the employee and two copies delivered by registered or
certified mail, addressed to the Treasurer of the Union. Dues deductions will be
continued until one (1) copy of such notice of revocation is received by the
Company’s Manager - Payroll, from the Treasurer of the Union.  Check-off forms
and notices received by the Company’s Manager - Payroll will be stamp-dated on
the date received and will constitute notice to the Company on the date received
and not when mailed.

 
 

 
-34-

--------------------------------------------------------------------------------


3.
When a check-off form, as specified herein, is received by the Manager - Payroll
fifteen (15) days or more before the issuing date of the first bi-weekly
paycheck of the month, deductions will commence with such paycheck and continue
thereafter until revoked or canceled as provided in this Section.  The Company
will remit to the Union a check in payment of all dues collected as soon after
the payday on which deductions were made, as practicable and within thirty (30)
days.  The Company remit­tance of Union membership dues to the office of the
Treasurer of the Union will be accompanied by two (2) copies of a list for each
location which includes (1) names, (2) employee register numbers and (3)
individual amounts deducted.



4.
An employee who has executed a check-off form and who has been (1) transferred
or promoted to a job not covered by this Agreement, (exclud­ing transfers or
promotions on a "Temporary" or "Acting" basis), (2) who has taken a leave of
absence without pay, (3) who quits or resigns from the Company, (4) who is laid
off, or is (5) otherwise terminated from the employ of the Company, shall be
deemed to have automatically revoked his/her assignment as of the date of such
action and if he/she (1) transfers back or returns to a job covered by this
Agreement, (2) returns from leave of absence, (3) is rehired, (4) is recalled or
(5) re-employed, further deduc­tions of Union dues will be made only upon
execution and receipt of another check-off form.



5.
Collection of initiation fees, as well as any back dues or service charges owed
at the time of starting deductions for an employee, collection of dues or
service charges missed because the employee's earnings were not sufficient to
cover the payment of dues for a particular pay period, and collection of dues or
service charges missed because of accidental errors in the accounting procedure,
will be the responsibili­ty of the Union and will not be the subject of payroll
deduction.  It will be the Union's responsibility to verify apparent errors with
the individual Union member before the representa­tive contacts the Company's
Manager - Payroll.



6.
Deductions of membership dues shall be made from one (1) paycheck each month
provided there is a balance in the paycheck sufficient to cover the amount after
all other deductions authorized by the employee or required by law have been
justified.  In the event of termination of employment, there shall be no
obligation of the Company to collect dues until all such other deductions
(including money claims of the Company and the Credit Union) have been made, and
such obligation to collect dues shall not extend beyond the pay period in which
the employee's last day of work occurs.

 
 

 
-35-

--------------------------------------------------------------------------------


 
C.  General



1.
This Section shall be in force only so long as the Union continues as the
recognized representative of the employees under this Agreement.



2.
The Company shall not be liable for any wages or other claims (including
discharge) of any Flight Dispatcher which may result from action taken by the
Company pursuant to a written order by an employee or an authorized Union
representative under the terms of this Section.



3.
As used herein, the word "Union" means Local 540, and "Trea­surer of the Union"
means Treasurer of Local 540 where applicable.


-36-

--------------------------------------------------------------------------------







 
SECTON 15



 
GENERAL



A.
The Company shall share the expense of providing each Flight Dispatcher with a
bound, printed copy of this Agreement with the union.



B.
All orders to and requests from a Flight Dispatcher involving transfers,
promotions, demotions, layoff, re-employment, leaves of absence, or anything
affecting his/her pay or status, shall be writing.



C.
The Company will meet with the Union to review new technology that the Company
may introduce that directly relates to the Flight Dispatcher position.



D.
For the term of this Agreement, neither the Union nor any employees represented
by the Union will authorize, support or engage in any strikes, work stoppages,
slowdowns, job actions (including any sympathy strike or refusal to cross picket
lines established by other unions) directed against the Company.  The Company
reserves the right to discipline, up to and including discharge, any employee
who violates any portion of this provision.  Further, the Company shall not
cause, permit, or engage in any lockout of its Flight Dispatchers during the
term of this Agreement.



E.
Should any part hereof or any provisions herein contained be rendered invalid by
reason of any existing or subsequently enacted legislation or act of any
authorized agency of government or by any decree of a court of competent
jurisdiction, such invalidation of such part or portion of this Agreement shall
not invalidate the remaining portions thereof, and they shall remain in full
force and effect.  Upon the request of either party hereto, subsequent to any
such invalidation, the Company and the Union shall meet to discuss whether any
modifications to this Agreement are necessary.



F.
A Flight Dispatcher shall be permitted to attend any formal investigation of a
Chautauqua aircraft incident or accident, as such terms are defined by the NTSB,
in which a Flight Dispatcher is believed to be involved.



G.
The Company shall provide space for a Union bulletin board in the general work
area of the Flight Dispatchers.  Such bulletin board must be lockable and shall
be for the exclusive use of the Union.  Materials posted shall be limited to
official Union business and shall not contain any editorial material contrary to
the interests of the Company.



H.
Flight Dispatchers will be afforded travel benefits similar to those extended to
other employee groups as established by company policy as may be amended by the
Company from time-to-time.  Whenever the Company intends to modify its online
employee travel policy it shall provide the Union thirty (30) days notice of the
change.  The Union will have an opportunity to comment on the change and such
comments will be considered by the Company.  The Company shall make available to
Flight Dispatchers, each year, a list of carriers with which it has jumpseat
agreements.

 
 
-37-

--------------------------------------------------------------------------------



 
I.
Flight Dispatchers who at the time of retirement are covered by this Agreement
shall receive retiree travel privileges in accordance with the Company’s
Employee Handbook.



J.
Flight Dispatchers who are furloughed/severed under the terms of this Agreement,
as the result of a reduction in force will be granted, upon request, one (1)
free round trip space available pass on Company aircraft for the purpose of
seeking employment.  Such pass may be to any point on the Company’s system
within the continental limits of the United States, to the extent permitted by
law.



K.
In accordance with applicable law, there shall be no discrimination against
Flight Dispatchers covered by this Agreement because of race, color, creed,
national origin, religion, sex, age, handicap or disability, or veteran status
(including Vietnam era veteran and special disabled veteran status).



L.
The Section Chairman or alternate designee performing official Union business
shall be granted time off from work to a maximum aggregate of 96 unpaid hours
per calendar year.  All time granted will be contingent upon there being
adequate schedule coverage.



M.
The Company will continue providing for direct deposit (electronic transfer) of
paychecks.



N.
Flight Dispatchers covered under this Agreement shall be given time off for jury
duty as per applicable state law.  Time off will be without pay unless the
applicable state law changes.



O.
Flight Dispatchers shall be authorized to occupy cockpit jumpseats on Company
aircraft in accordance with the provisions of the Company’s General Operations
Manual.  Chautauqua Flight Dispatchers will have higher priority than pilots and
dispatchers employed by other carriers.



P.
The Company will continue to provide the Flight Dispatchers with free parking at
their work location.



Q.
Upon written request to the Dispatch Manager, a Flight Dispatcher’s complete
personnel file will be made available to him/her during regular business hours.

 
 
-38-

--------------------------------------------------------------------------------



 
R.
The Company will not use discipline letters more than two (2) years old during
the grievance process involving a Flight Dispatcher.



S.
The Company will allow an opportunity for input from the Union regarding
functionality and ergonomics before introducing new equipment or new furniture
into the Dispatch Office, or before the Company relocates the Dispatch Office.



T.
No Flight Dispatcher covered under this Agreement shall be required to perform
the duties of employees who are conducting a legal strike or other job action
against the Company.


-39-

--------------------------------------------------------------------------------





SECTION 16


FILLING OF VACANCIES





 A. Filling of Vacant Work Schedules

 
1.  
A Permanent Vacancy on a fixed Work Schedule shall be filled by offering the
fixed line to the most senior Dispatcher below the Dispatcher leaving the
originally awarded position.  The offer will continue down the list until a
Dispatcher who wants the fixed line is assigned.  If the dispatcher picking up
the line is a fixed line holder himself his line will be put onto relief
lines.  Should there be no bids  to move to the open fixed Work Schedule, the
Company may assign the most junior qualified Relief Dispatcher to the open Work
Schedule.



2.  
A vacancy that is expected to last less than sixty (60) days shall be considered
a temporary vacancy and will be filled using Relief Dispatchers.



3.  
If the company obtains FAA approval for a reduced training program (3 day
program) the following procedures would apply:



a.  
Dispatchers will have the opportunity to bid a Flight Dispatcher position with
another Certificate holder as vacancies become available.

b.  
Those who are awarded positions will retain their seniority and longevity.

c.  
Dispatchers once awarded a position may not voluntarily bid to another
Certificate holder for a period of 2 years.



4.  
A furloughed Flight Dispatcher from one certificate holder may bid a vacant
position in another certificate holder, and if there is no vacant position, may
displace the most junior Flight Dispatcher, if any, in another certificate
holder

 

 B. Filling of Special Assignments

 
1.  
The opportunity to fill Special Assignment Work Schedules within a certificate
holder shall be posted by the Company. The most senior qualified Flight
Dispatchers who have indicated their desire for the Special Assignment shall be
selected for the assignment.  Should no Flight Dispatcher express an interest
for a particular Special Assignment and the Company deems it necessary to fill
the Special Assignment, the most junior qualified Flight Dispatcher may be
assigned.

 
 
-40-

--------------------------------------------------------------------------------



 
2.  
The opportunity to fill a Special Assignment that is not certificate holder
specific will be done by posting of the Assignment and the Dispatchers shall
have the right to indicate that they would like to accept the Assignment.  The
Company will have sole discretion to choose from the Dispatchers indicating a
desire to fill the position.



3.  
Special Assignments that are not certificate holder specific will be for
durations of 60 days or less.




-41-

--------------------------------------------------------------------------------



SECTION 17


VACATION


1.  
Flight Dispatchers shall receive vacation in accordance with company policy as
it relates to hourly employees as amended but no less than the schedule below.



1-6 years of service      
80 hours    
7-20 years of service  
120 hours*

                                             
                                         
 
*A Dispatcher who obtains his 7th year anniversary from Jan1-June 30 will
receive 120 hours for that year.  A Dispatcher who obtains his 7th year
anniversary July 1st and after will receive 80 hours for that year.





2.  
Vacations will be bid annually in October for the following year.  Each
dispatcher will be required to bid all vacation time except for 40 hours which
can be held for DAT vacation.  Awards will be awarded in seniority order, as
reflected on the Chautauqua Flight Dispatcher Seniority List. Once vacations are
awarded, they shall not be changed by the Company without the consent of the
Dispatcher. Employees shall not be junior manned on their regularly scheduled
days off and trip trades off immediately prior to, during or after their
scheduled vacation.



3.  
At the time vacations are bid, employees may defer forty (40) hours annually of
his/her vacation entitlement to be utilized as single vacation days
(“DAT”).  Such days must be utilized within the calendar year.  Requests to
utilize DAT days must be made by the 10th day of the preceding month prior to
the start of each 2 month relief bid period prior to the DAT/s to be taken and
awarded no later than 20th day of the month prior to the start of the relief bid
period. Request for DAT/s may be made at anytime after the closing of the DAT
bid awards subject to management approval but shall not disrupt prior DAT
awards. DAT awards will be subject to operational requirements and must be taken
after use of regular vacation bids



4.  
Up to forty (40) hours of vacation remaining but not yet used by the end of
December may be cashed out, or, if the company was unable to grant due to
operational constraints, carried over to be used in the first calendar quarter
of the next calendar year.  All vacation time not used by the end of the first
quarter of the following year will be cashed out.



5.  
Flight Dispatchers and Coordinators will bid separately for vacations at each
certificate holder.



6.  
In the event, as a result of a voluntary transfer, a Dispatcher or Coordinator
transfers to another certificate holder or bid location (Coordinator to
dispatcher
 


-42-

--------------------------------------------------------------------------------


 
 
or Dispatcher to Coordinator) his/her vacation previously bid may, at the
Company’s discretion be granted. In the event the Company can not grant this
request, the Employee shall be allowed to choose from the remaining weeks in the
new bid location.
 
 

-43-

--------------------------------------------------------------------------------





 
SECTION 18



 
DURATION



This Agreement shall become effective upon signing and shall continue in full
force and effect through June 1, 2012 and shall renew itself for yearly periods
thereafter unless written notice of intended change is served in accordance with
Section 6, Title I, of the Railway Labor Act, as amended, by either party hereto
not sooner than one-hundred twenty (120) days but not less than sixty (60) days
prior to June 1, 2012 or a subsequent anniversary of such date, unless the
parties mutually agree otherwise.


IN WITNESS WHEREOF, the parties hereto have signed this Agreement this 20th day
of June 2007.



For the Union:     For the Company:            
/s/ Michael Bakalo
   
/s/ Wayne Heller
 
Name: Michael Bakalo
   
Name: Wayne Heller
 
Title: International Administrative Vice President
   
Title: Chief Operating Officer
  Transport Workers Union of America AFL/CIO     Republic Holdings, Inc.  

 
 

         
/s/ Gary Shults
   
/s/ Ron Henson
 
Name: Gary Shults
   
Name: Ron Henson 
 
Title: International Representative
   
Title: Vice President Labor Relations
  Transport Workers Union of America AFL/CIO     Republic Holdings, Inc.  

 



         
/s/ David Durkin
   
/s/ Paul Kinstedt
 
Name: David Durkin
   
Name: Paul Kinstedt
 
Title: President Local 540 
   
Title: Vice President Systems Control
  Transport Workers Union of America AFL/CIO     Republic Holdings, Inc.  



 

         
/s/ Russell Steele
   
/s/ Ken Pack
 
Name: Russell Steele
   
Name: Ken Pack
 
Title: Section Chairman Local 540, Republic Holdings 
   
Title: Manager Employee Service
  Transport Workers Union of America AFL/CIO     Republic Holdings, Inc.  

 
 

         
/s/ Randy Foster
   
 
 
Name: Randy Foster
   
 
 
Title: Shop Steward Local 540, Republic Holdings 
   
 
  Transport Workers Union of America AFL/CIO        






-44-

--------------------------------------------------------------------------------





LETTER OF AGREEMENT
between
CHAUTAUQUA AIRLINES, INC.
and
THE FLIGHT DISPATCHERS
in the service of
CHAUTAUQUA AIRLINES, INC.
as represented by
TRANSPORT WORKERS UNION
OF AMERICA, AFL-CIO




Signing Bonus




The Union and the Company agree to the following signing bonus program on a one
time basis for Employees who are on the payroll the day of ratification of the
agreement.


1.  
Any Employee on the payroll who has completed one year of service will receive a
signing bonus of $1,000.00. The bonus will be paid within 30 days of the date of
ratification.

2.  
Current Employees with less than one year of service will receive $1,000.00
signing bonus on the completion of one year of service. The signing bonus will
be paid the full pay period following the one year anniversary.





The
AGREED AND ACCEPTED:



         
/s/ David Durkin
   
/s/ Paul Kinstedt
 
By: David Durkin
   
By: Paul Kinstedt 
 
President
   
Vice President, Systems Control
  Transport Workers Union, Local 540     Chautauqua Airlines, Inc.  


                                                                          






-45-

--------------------------------------------------------------------------------



LETTER OF AGREEMENT
between
CHAUTAUQUA AIRLINES, INC.
and
THE FLIGHT DISPATCHERS
in the service of
CHAUTAUQUA AIRLINES, INC.
as represented by
TRANSPORT WORKERS UNION OF AMERICA, AFL-CIO
_________________________________________
 
Republic Airlines, Inc.

WHEREAS Section 1.B. of the Chautauqua Flight Dispatchers Agreement
(“Agreement”) dated February 19, 2001 extends to the Flight Dispatchers covered
by the Agreement the right to perform dispatch functions for FAR Part 121 flying
by pilots on the Chautauqua Pilots System Seniority List; and
WHEREAS pilots on the Chautauqua Pilots System Seniority List will perform Part
121 flying for Republic Airlines, Inc. (“Republic”);
NOW, THEREFORE, the parties agree that the following terms shall apply:
1.
Flight Dispatchers performing dispatch functions for Republic and Shuttle
America will be covered by the Agreement.

2.
The rates of pay and other terms and conditions of employment as set forth in
the Agreement will apply to such Flight Dispatchers, under the following terms:

 
a.
There will be one Master Seniority list maintained, that will cover Chautauqua,
Republic and Shuttle America Dispatchers.  As per Section 5 of the Agreement it
will be titled Chautauqua Flight Dispatcher Seniority List.

 
b.
Chautauqua Flight Dispatchers with 2 or more years of dispatcher seniority will
have the opportunity to bid a Flight Dispatcher position with Republic and
Shuttle America as vacancies become available.  Those who are awarded positions
with Republic or Shuttle will retain their seniority and longevity.

 
c.
After a Flight Dispatcher has been awarded a bid from Chautauqua to Republic or
Shuttle, the Flight Dispatcher may not voluntarily bid back to
Chautauqua.  However, in the event of a furlough, a furloughed Flight Dispatcher
from one company may bid a vacant position in the other company, and if there is
no vacant position, may displace a junior Flight Dispatcher, if any, in the
other company.

 
d.
Work schedules and vacations for Chautauqua, Republic and Shuttle will be
separately maintained and awarded/assigned.

3.     
Paragraph 2.a and 2.b above shall no longer apply if the transfer provisions set
out in Section 16.A.3.a-c of the Agreement are implemented.

 
 
AGREED AND ACCEPTED:
 

         
/s/ David Durkin
   
/s/ Paul Kinstedt
 
By: David Durkin
   
By: Paul Kinstedt
 
President
   
Vice President System Control
  Transport Workers Union, Local 540     Chautauqua Airlines   Date: June 20,
2007     Date: June 20, 2007  

 
 
 



-46-

--------------------------------------------------------------------------------


